     Case: 1:20-cv-06782 Document #: 33 Filed: 01/25/21 Page 1 of 7 PageID #:292




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SUNDERLAND ASSOCIATION FOOTBALL CLUB
LIMITED,
                                                     CASE NO.: 1:20-CV-06782
         PLAINTIFF,

V.
                                                     JUDGE EDMOND E. CHANG
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                     MAGISTRATE JUDGE SHEILA M. FINNEGAN
         DEFENDANTS.


                                 FINAL JUDGMENT ORDER

         This action, having been commenced by Sunderland Association Football Club Limited

against the Defendants identified in the attached Amended Schedule A, and using the online

marketplace accounts (also referred to as the “Defendant Internet Stores” or “Seller Aliases”), and

Sunderland, having moved for entry of Default and Default Judgment against the Defendants

identified in Amended Schedule A (attached and collectively referred to as the “Defaulting

Defendants”);

         This Court, having entered upon a showing by Sunderland, a Temporary Restraining Order

and Preliminary Injunction against Defaulting Defendants, which included an asset restraining

order;

         Sunderland, having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and,


                                                1
     Case: 1:20-cv-06782 Document #: 33 Filed: 01/25/21 Page 2 of 7 PageID #:293




        None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defaulting

Defendants, because the Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. In the context of similar cases, “. . . a plaintiff

must show that each defendant is actually operating an interactive website that is accessible in

Illinois and that each defendant has aimed such site at Illinois by standing ready, willing and able

to ship its counterfeit goods to customers in Illinois in particular (or otherwise has some sufficient

voluntary contacts with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated

Ass’ns Identified on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In the present case,

Plaintiff has presented screenshot evidence that each Defaulting Defendant Internet Store is

reaching out to do business with Illinois residents, by operating one or more commercial,

interactive Internet Stores, through which Illinois residents can and do purchase products using

counterfeit versions of Plaintiff’s Trademarks (the “Counterfeit/Infringing Products”). See Docket

No. 10, which includes screenshot evidence, confirming that each Defaulting Defendant Internet

Store does stand ready, willing, and able to ship the counterfeit goods to customers in Illinois, and

the goods of which bear infringing and/or counterfeit versions of the Sunderland AFC Trademarks,

U.S. Trademark Registration Nos. 5,922,669; 5,970,790; and 5,993,940.

        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS

§ 510, et seq.).




                                                  2
     Case: 1:20-cv-06782 Document #: 33 Filed: 01/25/21 Page 3 of 7 PageID #:294




       IT IS HEREBY ORDERED that Sunderland Association Football Club Limited’s Motion

for Entry of Default and Default Judgment is GRANTED in its entirety, that Defaulting Defendants

are deemed in default, and that this Final Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1.     Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

       confederates, and all persons acting for, with, by, through, under, or in active concert with

       them be permanently enjoined and restrained from:

       a. using the Sunderland AFC Trademarks, or any reproductions, counterfeit copies, or

           colorable imitations thereof, in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           Sunderland Product or not authorized by Sunderland to be sold in connection with the

           Sunderland AFC Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Sunderland Product or any other product produced by Sunderland, that is not

           Sunderland’s or not produced under the authorization, control or supervision of

           Sunderland and approved by Sunderland, for sale under the SAFC Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control, or supervision of

           Sunderland, or are sponsored by, approved by, or otherwise connected with

           Sunderland;

       d. further infringing the Sunderland AFC Trademarks and damaging Sunderland’s

           goodwill;

       e. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

                                                3
     Case: 1:20-cv-06782 Document #: 33 Filed: 01/25/21 Page 4 of 7 PageID #:295




          not manufactured by or for Sunderland, nor authorized by Sunderland to be sold or

          offered for sale, and which bear any of the Sunderland AFC Trademarks, or any

          reproductions, counterfeit copies or colorable imitations thereof;

       f. using, linking to, transferring, selling, exercising control over, or otherwise owning the

          online marketplace accounts, or any other domain name or online marketplace account

          that is being used to sell or is the means by which Defaulting Defendants sell

          Counterfeit/Infringing Products; and,

       g. operating and/or hosting websites that are involved with the distribution, marketing,

          advertising, offering for sale, or sale of any product bearing the Sunderland AFC

          Trademarks, or any reproductions, counterfeit copies, or colorable imitations thereof,

          that is not a genuine Sunderland Product, or not authorized by Sunderland to be sold in

          connection with the Sunderland AFC Trademarks.

2.     Those in privity with Defaulting Defendants, and with actual notice of this Order, including

       any online marketplaces such as ContextLogic, Inc. (“Wish”), eBay, Inc. (“eBay”),

       Amazon Payments, Inc. (“Amazon”), Etsy Inc. (“Etsy”), Alipay US, Inc. (“Alipay”), iOffer

       and Alibaba Group Holding Ltd., Alipay.com Co., Ltd., and any related Alibaba entities

       (collectively, “Alibaba”), social media platforms, Facebook, YouTube, LinkedIn, Twitter,

       Internet search engines such as Google, Bing and Yahoo, shall within ten (10) business

       days of receipt of this Order:

       a. disable and cease providing services for any accounts through which Defaulting

          Defendants engage in the sale of counterfeit and infringing goods using the Sunderland

          AFC Trademarks, including any accounts associated with the Defaulting Defendants

          listed on Amended Schedule A;



                                                4
     Case: 1:20-cv-06782 Document #: 33 Filed: 01/25/21 Page 5 of 7 PageID #:296




       b. disable and cease displaying any advertisements used by or associated with Defaulting

          Defendants in connection with the sale of counterfeit and infringing goods using the

          Sunderland AFC Trademarks; and

       c. take all steps necessary to prevent links to the Seller Aliases identified on Amended

          Schedule A from displaying in search results, including, but not limited to, removing

          links to the Seller Aliases from any search index.

3.     Pursuant to 15 U.S.C. § 1117(c)(2), Sunderland is awarded statutory damages from each

       of the Defaulting Defendants in the amount of $25,000 for willful use of counterfeit

       Sunderland AFC Trademarks on products sold through at least the Defendant Internet

       Stores. The requested amount ($500,000) is much too much considering the modest price

       of the clothing ($6.99-$12.89). Also, the online stores do not show any other indicia of

       high-volume sales; for example, the number of “followers” for each store is in the low 20s,

       and there do not appear to be a large number of reviews of the items. R. 10-2. The $25,000

       award is sufficient to provide for some measure of competition and for deterrence.

4.     All monies currently restrained in Defaulting Defendants’ financial accounts, including

       monies held by eBay, PayPal, Wish, Amazon, Etsy, Alipay, and any other payment

       processor, are hereby released to Sunderland as partial payment of the above-identified

       damages, and eBay, PayPal, Wish, Amazon, Etsy, and Alipay are ordered to release to

       Sunderland the amounts from Defaulting Defendants’ eBay, PayPal, Wish, Amazon, Etsy,

       and Alipay accounts within ten (10) business days of receipt of this Order.

5.     In the event that Sunderland identifies any additional online marketplace accounts, domain

       names, third-party payment processors, and/or financial accounts owned by Defaulting

       Defendants, Sunderland may send notice of any supplemental proceeding to Defaulting



                                                5
     Case: 1:20-cv-06782 Document #: 33 Filed: 01/25/21 Page 6 of 7 PageID #:297




       Defendants by e-mail at the e-mail addresses originally identified and served, and any e-

       mail addresses provided for Defaulting Defendants by third parties.

6.     The bond posted by Plaintiff in the amount of $10,000.00 is hereby ordered released by the

       Clerk to Plaintiff or Plaintiff’s counsel.

This is a Final Judgment.

Dated: January 25, 2021



                                              ______-______________
                                       United States District Court Judge
                                       Edmond E. Chang




                                                    6
           Case: 1:20-cv-06782 Document #: 33 Filed: 01/25/21 Page 7 of 7 PageID #:298




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

      SUNDERLAND ASSOCIATION FOOTBALL CLUB
      LIMITED,
                                                    CASE NO.: 1:20-CV-06782
             PLAINTIFF,

      V.
                                                    JUDGE EDMOND E. CHANG
      THE PARTNERSHIPS AND UNINCORPORATED
      ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                    MAGISTRATE JUDGE SHEILA M. FINNEGAN
             DEFENDANTS.



                                    AMENDED SCHEDULE A

NO.        DEFENDANT / SELLER ALIAS                         MARKETPLACE URL
 1               wuli dazha Store                  https://www.aliexpress.com/store/4416022
 2                GGM02 Store                      https://www.aliexpress.com/store/5598177




                                               7
